Citation Nr: 0900464	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-44 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the veteran's claim.  The RO in 
Louisville, Kentucky currently has original jurisdiction over 
the veteran's claim. 

In his December 2004 substantive appeal, the veteran 
requested a personal hearing with a Veterans Law Judge.  In 
February 2005 the veteran submitted a statement indicating 
that he no longer wished to attend a hearing.  The hearing 
request accordingly has been withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2008).

In October 2007 the Board remanded this case for additional 
evidentiary development.  The case was again remanded by the 
Board in June 2008 for further development.  A supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim was issued by the VA Appeals Management 
Center (AMC) in August 2008.  The case is once again before 
the Board.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a nexus exists between the veteran's currently diagnosed 
lung disabilities and his military service.


CONCLUSIONS OF LAW

1.  The statutory presumption of soundness on enlistment has 
not been rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111 (West 2002).

2.  A lung condition was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
lung condition.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In October 2007, the Board remanded the case to the AMC in 
order to obtain a medical nexus opinion.  The record 
indicates that the veteran was provided with a VA examination 
in February 2008; however the requested opinion was not 
obtained.  The Board therefore remanded the case further 
development in June 2008.  The requested medical opinion was 
obtained by the Board in August 2008 and the veteran's claim 
was readjudicated in the August 2008 SSOC.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 27, 2008, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a December 19, 2007 
letter from the AMC, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, in a May 27, 2003 VCAA letter which the 
veteran could complete to release private medical records to 
the VA.  

The December 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter.]

The December 2007 VCAA letter, quoted above, satisfied the 
"give us everything you've got", formerly contained in 38 
C.F.R. § 3.159(b)(1) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced December 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the December 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records, VA outpatient medical records, provided 
him with an examination and obtained a medical nexus opinion.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Analysis

Direct service connection

With respect to Hickson element (1), current disability, the 
veteran has been diagnosed with chronic obstructive pulmonary 
disease, asthma and emphysema.  Hickson element (1) has 
therefore been satisfied. 

With respect to Hickson element (2), a review of the 
veteran's service treatment records indicates that he was 
referred to the 121st Army Hospital in April 1955 following 
complaints of chest pain and wheezing.  His separation 
physical examination was pertinently normal.  Although none 
of the currently identified disabilities were identified in 
the service medical reports, for the purposes of this 
decision the Board finds that Hickson element (2) has been 
satisfied. 

With respect to crucial element (3), medical nexus, pursuant 
to the Board's remand the veteran was physically examined in 
February 2008 and a medical opinion was obtained in August 
2008.  In the August 2008 opinion, the VA examiner stated 
that the veteran's "pulmonary condition is not caused by or 
a result of [his] military occupation as a welder [including] 
the episode of wheezing and chest pain noted during military 
service."  Furthermore, the August 2008 VA examiner 
indicated that the veteran's complaints of chest pain and 
wheezing were acute and transitory events based on the 
absence of any mention of pulmonary or muscular abnormalities 
during the veteran's separation examination. 

The August 2008 VA examiner indicated that the etiology of 
the veteran's pulmonary disease multi-factorial and included 
interstitial lung disease, asthma and chronic emphysema.  The 
examiner noted that the veteran's emphysema was the result of 
his 20 year history of smoking.  The August 2008 VA examiner 
noted that the veteran worked as a welder following his 
military service for about 12 years and then worked as a coal 
miner for about 10 years.  Combined together, the VA examiner 
stated that the veteran had "about 22 years of exposure to 
fumes and dust that could cause interstitial lung disease" 
and this disease was "NOT service related."  [Emphasis as 
in the original report.]  

The veteran has disagreed with the above-described post-
service employment history.  In an October 2004 statement, 
the veteran alleged that he worked in a coal mine for one 
year, not 10, and that his post-service work as a welder was 
on a part-time basis.  Contrary to the veteran's recent 
statements are multiple VA treatment records which document 
the veteran's reported work history, including employment 
"in deep mines for nearly 10 years [as well as work] in a 
factory doing welding."  See a November 1991 VA treatment 
record; see also an October 1990 treatment record documenting 
work "in the mines for several years."  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places greater weight of probative value on the history the 
veteran presented to medical professionals for treatment 
purposes years ago than it does on his recent statements to 
VA in connection with his claim for monetary benefits.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

There are no other competent medical nexus opinions of 
record.  To the extent that the veteran and his 
representative contend that a medical relationship exists 
between his diagnosed lung condition and his military service 
or that his pre-existing interstitial lung disease was 
aggravated by military service, any such statements offered 
in support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, Hickson 
element (3) has not been met, and the veteran's claim fails 
on this basis. 

Aggravation

After reviewing the veteran's induction examination, the 
August 2008 VA examiner stated that the veteran had 
interstitial lung disease prior to enlistment.  The veteran 
has not argued that he entered service with a pre-existing 
lung condition.  In fact, he has specifically stated that he 
did not have problems with his lungs until entering service.  
See a September 2003 statement from the veteran.  
Nevertheless, the Board will briefly touch upon the matter of 
the pre-existence of a lung disability.

There is a statutory presumption of soundness on enlistment.  
Specifically, a  veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  

The August 2008 VA examiner based his assessment of pre-
existing interstitial lung disease on an X-ray report which 
was part of the veteran's April 1953 enlistment physical 
examination report.   The x-ray report noted what appeared to 
be bullet, which was consistent with the veteran's report of 
being shot in the stomach with a .22 caliber rifle in 1948.  
The x-ray report also noted bronchial margins which were 
markedly increased in the right base.  Nonetheless, the x-ray 
report conclude with the notation "Ess. Neg."  [essentially 
negative].  Moreover, the examiner checked the "normal" box 
with respect to the lungs and chest.  There is no other 
medical evidence before, during or after service which even 
hints at a pre-existing lung disorder.

Based on this record, the Board finds that the statutory 
presumption of soundness on enlistment has not been rebutted 
by clear and unmistakable evidence.  Accordingly, the matter 
of aggravation is moot.   

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lung disability.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for a lung disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


